Section 3 of the Labor Law (Cons. Laws, ch. 31) regulates the employment of laborers, workmen and mechanics on public works. The statute provides that eight hours shall constitute a legal day's labor on all such public works, and provides further as follows:
"The wages to be paid for a legal day's work as hereinbefore defined to all classes of such laborers, workmen or mechanicsupon all such public works, or upon any material to be used uponor in connection therewith, shall not be less than the prevailing rate for a day's work in the same trade or occupation in the locality within the state where such public work on, about or in connection with which such labor is performed in its final or completed form is to be situated, erected or used. Each such contract hereafter made shall contain a stipulation that each *Page 252 
such laborer, workman or mechanic, employed by such contractor, sub-contractor or other person on, about or upon such publicwork, shall receive such wages herein provided for. Each contract for such public work hereafter made shall contain a provision that the same shall be void and of no effect unless the person or corporation making or performing the same shall complywith the provisions of this section."
The prevailing opinion holds that the first sentence of these clauses quoted from the statute is limited by the second sentence to workmen employed "on, about or upon such public work" and not to workmen employed elsewhere upon material that may enter into the work.
I think the last sentence of the quotation requires that all the provisions of the first sentence shall be observed.
As construed in the prevailing opinion the contractor for a public building might bring to the place where the building is to stand all the material necessary for its construction in a highly finished state, and the statute would apply to the bare assembling of the material in the completed structure. For the labor performed elsewhere in the production or shaping of such material the contractor might pay wages as he chose.
This construction of the statute nullifies its provisions to a very great extent, and furthermore it is unnecessary.
It is not necessary in reviewing the determination of the Appellate Division to lay down any general rule as to the application of the Labor Law to labor on material used in public works. It is better to determine each case by itself, on the facts which it presents.
I, therefore, recommend that the judgment appealed from be affirmed, without any attempt made to anticipate the court's decision on a different state of facts.
CULLEN, Ch. J., GRAY, WILLARD BARTLETT and CHASE, JJ., concur; CUDDEBACK (in opinion) and HOGAN, JJ., concur in result.
Judgment affirmed. *Page 253